Exhibit 10.4 Supplemental Agreement No. 19 to Purchase Agreement No. 2061 between The Boeing Company and Continental Airlines, Inc. Relating to Boeing Model 777 Aircraft THIS SUPPLEMENTAL AGREEMENT, is entered into as of March 2, 2010 by and between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC.(Customer); WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated October 10, 1997 (the Purchase Agreement) relating to Boeing Model777-200ER Aircraft (the Aircraft); and WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Purchase Agreement as follows: 1.Revised Table of Contents Remove and replace, in its entirety, the “Table of Contents”, with the “Table of Contents” attached hereto, to reflect the changes made by this Supplemental Agreement No. 19. 2.Revised Table 4 Remove and replace, in its entirety, Table 4 “Aircraft Delivery, Description, Price and Advance Payments” with a revised Table 4 attached hereto to reflect removal of the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 3.Other Terms The effectiveness of this Supplemental Agreement is contingent on the concurrent execution of the 737 supplemental agreement no. 54 to purchase agreement no. 1951. The Purchase Agreement will be deemed to be supplemented to the extent herein provided as of the date hereof and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first written above. THE BOEING COMPANYCONTINENTAL AIRLINES, INC. By: /s/ Susan EnglanderBy: /s/ Jacques Lapointe Its: Attorney-in-FactIts:_Senior Vice President – Procurement TABLE OF CONTENTS ARTICLES Revised By: 1. Quantity, Model and Description SA No. 13 2. Delivery Schedule SA No. 13 3. Price SA No. 13 4. Payment SA No. 13 5. Miscellaneous SA No. 13 TABLE 1. Aircraft Information Table 1 SA No. 5 2. Aircraft Information Table 2 SA No. 9 3. Aircraft Information Table 3 SA No. 11 4. Aircraft Information Table 4 SA No. 19 EXHIBIT A. Aircraft Configuration A1. Aircraft Configuration for 777-200ER Aircraft (applicable to Table 4 Aircraft) SA No. 14 B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. Escalation Adjustment/Airframe and Optional Features (applicable to Table 3 Aircraft) SA No. 14 AE1-1. Escalation Adjustment/Airframe and Optional Features (applicable to Table 4 Aircraft) SA No. 14 BFE1. BFE Variables BFE2. BFE Variables (applicable to Table 4 Aircraft) SA No. 14 CS1. Customer Support Variables EE1. Engine Escalation/Engine Warranty and Patent Indemnity EE2. Engine Escalation/Engine Warranty and Patent Indemnity SA No. 9 EE3. Engine Escalation/Engine Warranty and Patent Indemnity (applicable to Tables 3 and 4 Aircraft) SA No. 13 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] LETTER AGREEMENTS 2061-1R10 Option Aircraft SA No. 14 2061-2 Demonstration Flights 2061-3 Installation of Cabin Systems Equipment 2061-4 Spares Initial Provisioning 2061-5 Flight Crew Training Spares [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA No. 12 6-1162-AJH-899 Supplemental [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA No. 13 TABLE OF CONTENTS CONFIDENTIAL LETTER AGREEMENTS Revised By: 6-1161-GOC-087 Aircraft Performance Guarantees 6-1162-GOC-088 Promotion Support 6-1162-GOC-089R4 Special Matters SA No. 14 6-1162-GOC-172 Additional Matters SA No. 1 6-1162-CHL-048 Rescheduled Aircraft Agreement SA No. 9 6-1162-CHL-195 Restructure Agreement for Model 737NG and 757-300 Aircraft SA No. 10 SUPPLEMENTAL AGREEMENTS Dated as of: Supplemental Agreement No. 1 December 18, 1997 Supplemental Agreement No. 2 July 30, 1998 Supplemental Agreement No. 3 September 25, 1998 Supplemental Agreement No. 4 February 3, 1999 Supplemental Agreement No. 5 March 26, 1999 Supplemental Agreement No. 6 May 14, 1999 Supplemental Agreement No. 7 October 31, 2000 Supplemental Agreement No. 8 June 29, 2001 Supplemental Agreement No. 9 June 25, 2002 Supplemental Agreement No. 10 November 4, 2003 Supplemental Agreement No. 11 July 28, 2005 Supplemental Agreement No. 12 March 17, 2006 Supplemental Agreement No. 13 December 3, 2007 Supplemental Agreement No. 14 February 20, 2008 Supplemental Agreement No. 15 October 15, 2008 Supplemental Agreement No. 16 May 1, 2009 Supplemental Agreement No. 17 August 31, 2009 Supplemental Agreement No. 18 December 23, 2009 Supplemental Agreement No. 19 March 2, 2010 Table 4 to Purchase Agreement 2061 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page 1 CALBoeing ProprietarySA 19
